DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments with respect to the restriction requirement are found to be persuasive.  Accordingly, the Examiner is withdrawing the restriction requirement and examining claims 13-23 in this office action. 

Drawings
The drawings are objected to because of heavy shading.  For e.g. in Fig. 1, it is difficult to ascertain whether the front portion 2 has threads or not.  Further, the details of the conical tapering hole of the extraction member are not clear in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 




Claim Objections
Claims 13-23 are objected to because of the following informalities.  The claims are replete with reference numerals and may lead to confusion.  It is suggested that Applicant only recite structure and interaction thereof.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the recitation “…wherein the diameter of the threading of the front section…” renders the claim vague and indefinite because it is unclear what diameter is being referred to in the claim.  It appears that Applicant is referring to an outer diameter. 
In claim 23, the recitation “of at least one length and/or at least one diameter” renders the claim vague and indefinite because it is unclear what properties are being claimed.  Each pin inherently has a diameter and a length. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Weissman (US 4053982) in view of Ellman (US 3928915).
Weissman discloses a threaded portion or front section 62 and an unthreaded rear section 80, the threaded front section configured to be inserted into a bone fragment at a bone fracture through an entrance site of the bone fragment, and wherein the threaded front section of the pin has a chamfered or forward end 76 configured to be inserted into a bone fragment; and two or more kerfs (90, 88 and 86), configured as interruptions in threading, each kerf having a diameter less than a diameter (maximum or crest diameter) of the threads arranged distally of the forward end 76; the kerfs facilitating breaking of the pin.  As shown in Figure 3, a maximum outer diameter or crest diameter of a thread turn is equal to the diameter of the unthreaded rear section 80 (Figs. 1-3,  col. 3, lines 36-68 and cols. 4-7).
Regarding claim 14, the kerfs are provided along the entire length of the pin (i.e. they are evenly spaced along the length of the pin). 
Regarding claim 16, the diameter of each kerf is less than the diameter of the unthreaded rear section 80.
Regarding claim 17, the unthreaded rear section is configured to be gripped by a tool. 
Regarding claim 18, Weismann discloses an embodiment (Fig. 2) wherein the length of a threaded front section 36 is about 50% of the length of the total length of the pin. 
Weissman discloses all elements of the claimed invention except for two or more kerfs arranged at a distance of 1-5 mm.  The number of kerfs and their spacing would be determined by the underlying bone geometry and the number of pin sections in a strip, see for e.g. Ellman.
It would have been obvious to one of ordinary skill in the art to have provided multiple threaded sections, defined by kerfs, provided at any spacing desired by a user to enable insertion into successive channels in a tooth structure without reloading a .   

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Weissman (US 4053982) and Ellman (US 3928915) in view of Taras et al. (US 6875215).
	The combination of Weissman and Ellman discloses all elements of the claimed invention except for a reference to the cross sectional shape of the pin. 
It is well known to provide a pin with a cross sectional shape such as circular or hexagonal (polygonal) or any other shape as taught by Taras et al. 
It would have been obvious to one of ordinary skill in the art to have provided the pin with a cross sectional shape selected from a finite number of identified, predictable solutions (types of polygons) with a reasonable expectation of success. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over
Weissman (US 4053982) and Ellman (US 3928915) in view of Neufeld (US 3892232).
	The combination of Weissman and Ellman discloses all elements of the claimed invention except for a guide sleeve. 
	It is well known to provide a guide sleeve for insertion of a pin into bone, as evidenced by Neufeld, to enable positioning the pin at a desired location in a target bone. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a guide sleeve, as taught by Neufeld, to enable placement of the pin of the combination of Weismann and Ellman, by guiding a drill to a target location in bone without damaging surrounding tissues. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over
Weissman (US 4053982) and Ellman (US 3928915) in view of Adams (US 20080124675 A1).
	The combination of Weissman and Ellman discloses all elements of the claimed invention except for an extraction member or cap with a conically tapering hole.

Therefore, it would have been recognized by one of ordinary skill in the art that providing a cap also capable of use as an extractor by providing a suitable engagement surface for a suitable dental tool, would have yielded predictable results, i.e., stable placement of a replacement tooth, at the location where the pin is inserted into jawbone. 

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




March 25, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775